Citation Nr: 1720654	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for residual surgical scars, right and left hip.

2.  Entitlement to a higher initial rating for a right hip disability, in excess of 10 percent prior to December 7, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to a higher initial rating in excess of 10 percent for limitation of flexion of the left hip.

4.  Entitlement to a higher initial rating in excess of 10 percent for limitation of extension of the left hip.   

5.  Entitlement to a higher initial rating for a left knee disability, in excess of zero percent (noncompensable) prior to December 7, 2011, and in excess of 10 percent thereafter.

6.  Entitlement to service connection for bilateral shoulder disability.



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 2005 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran's then representative filed a Motion to Withdraw from Representation of the Client.  In this motion, the representative indicated that he had issued a copy of the motion to the Veteran at her address.  Of note, the address listed on the motion was different than the address of record on file with VA.  

In a January 2016, the Board remanded the Veteran's claims for higher initial ratings for the already service-connected disabilities for the scheduling of a video conference hearing at an appropriate facility in West Palm Beach, Florida.  The Board also remanded the separate issue of service connection for a bilateral shoulder disability for the issuance of a Statement of the Case (SOC).  In accordance with the Board's requests, the AOJ issued both a notice letter regarding the video conference hearing and an SOC to the Veteran at her address of record on file with VA.  Both letters were returned as undeliverable.  

The record clearly suggests that the Veteran does not reside at her address of record on file with VA.  As the Veteran's representative listed what appears to be a more recent address in the July 2015 letter, a remand is necessary to both send notice of the requested video conference hearing and reissue the SOC to the more recent address.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a Board hearing at an appropriate VA video conference facility in West Palm Beach, Florida, with respect to the appeal of her claims for higher initial ratings for the service-connected right and left hip scars, right and left hip disabilities, and left knee degenerative joint disease. 

Appropriate notification must be provided to the Veteran at the address listed on the July 23, 2015, Motion to Withdraw from Representation of Claimant (i.e. the apartment on NW 79th Street) as to the time and place to report for the hearing.  All notice and correspondence relating to provision of the Board hearing must be documented and associated with the Veteran's claim file.

2.  Issue an SOC addressing the issue of service connection for a bilateral shoulder disability to the Veteran at the address listed on the July 23, 2015, Motion to Withdraw from Representation of Claimant (i.e. the apartment on NW 79th Street).  The Veteran must be informed of the time period allowed for filing a substantive appeal.  If, and only if, a timely appeal is filed, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




